On consideration of the supplemental petition of the State of Texas for a modification of paragraph 4 of the order of June 9, last, it is ordered that the petition be denied in’so far as it relates to the tax prescribed in § 11 of the Texas statute of February 20, 1917, regulating pipe lines, — the denial to be without prejudice to such right as the State may have to collect this tax from persons other than the receiver, — and that paragraph 4 of the said order of June 9, last, relating to the payment of the gross-production tax prescribed by Article 7383 of the Revised Civil Statutes of Texas, as amended by an Act of June 2, 1923, be so modified as to require (a) that the amounts to be paid by the receiver be computed on the full production of each well, (b) that the payment in respect of any well be not in excess of the net proceeds from that well remaining in the receiver’s hands, (c) that the payments be only of such part of the tax as has not been paid by parties in interest, and (d) -that as between owners and *304lessees the payments by the receiver be charged against the lessees, they being the ones on whom as between the two the tax would fall.